846 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter L. BAILEY, Plaintiff-Appellant,v.James H. WEBB, Jr., Secretary of the Navy, Defendant-Appellee.
No. 88-3012.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided April 28, 1988.

Walter L. Bailey, appellant pro se.
Robert William Jaspen, Office of United States Attorney, for appellee.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's Title VII complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bailey v. Webb, C/A No. 86-821 (E.D.Va. Dec. 1, 1988).


2
AFFIRMED.